Barnard, P. J.
The commissioners were right in their determination that they had no power to change the place of crossing. The campany are required, before constructing any part of their road into a county, to make and file a map; and if the location thus made is not changed by a commission, as provided by law, it remains the route of the railroad, and the commissioners to regulate the points and manner of crossing another road have no right to change it. Chap. 140, Laws of 1850, sec. 22.
The commissioners had no power to review any fact on which the order appointing them was based. They could not question the right of the petitioner to a crossing.
The offer to prove that petitioner did not own the land at the point it sought to cross was properly rejected. The commissioners^ I think, were not authorized by the railroad act to regulate the rate of speed under which the connecting roads should cross each other. Every company is required to unite with a new railroad in forming intersections, with turnouts, switches and other conveniences j and if the two companies cannot agree upon compensation at the points and manner of crossing the same shall be determined by a commission. Sec. 28, sub. 6, chap. J.40, Laws 1850.
It seems that the commissioners’ duties do not include the question of speed. Prudence and the safety of the passengers would call for a low rate of speed at the crossing. That duty is imposed by law.
The order should be modified, by striking out the provision regulating rate of speed, and affirmed in other respects.

Ordered accordingly.